 


109 HR 1529 IH: To amend the Federal Power Act to provide for Federal and State coordination of permitting for electric transmission facilities, and for other purposes.
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1529 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Shadegg introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Power Act to provide for Federal and State coordination of permitting for electric transmission facilities, and for other purposes. 
 
 
1.FindingsThe Congress finds that:
(1)Protection of the environmental and ecological qualities of Federal lands are important concerns for all people.
(2)Reviewing the environmental impact of proposed transmission facilities is a vital task which must be conducted in a thorough and comprehensive manner.
(3)A thorough and comprehensive review of these effects can be conducted in a timely manner without sacrificing the quality of the review.
(4)There is currently no requirement that Federal agencies complete environmental reviews for proposed transmission facilities in a timely manner.
(5)The length of time for completion of these reviews varies widely, with agencies taking as long as ten years to complete these reviews.
(6)There are cases of Federal agencies conducting environmental reviews in a subsequent, rather than concurrent, manner and failing to coordinate their reviews with State authorities and other Federal agencies.
(7)The electricity transmission grid must be expanded to ensure reliable supplies of electricity.
(8)The Federal Government currently owns approximately 29 percent of the land area of the United States including 90 percent of Nevada, 70 percent of Arizona, and similarly large percentages of other Western States.
(9)Because of the large Federal land holdings in the West, transmission facilities must often be built on Federal lands.
(10)Appointment of a lead agency to coordinate the environmental reviews of Federal agencies will lead to more thorough, comprehensive and timely reviews.
2.Constitutional authorityThe Constitutional authority on which this act rests are the powers of Congress to make all needful rules and regulations respecting the territory or other property belonging to the United States as enumerated in article IV, section 3 and to make all laws which shall be necessary and proper as enumerated in article I, section 8 of the United States Constitution.
3.Federal and State coordination of permitting for transmission facilities
(a)Lead agencyIf an applicant, or prospective applicant, for Federal authorization related to an electricity transmission or distribution facility so requests, the Department of Energy (DOE) shall act as the lead agency for purposes of coordinating all applicable Federal authorization and related environmental review of the facility. The term Federal authorization shall mean any authorization required under Federal law in order to site a transmission or distribution facility, including but not limited to such permits, special use authorizations, certifications, opinions, or other approvals as may be required, whether issued by a Federal or a State agency. To the maximum extent practicable, the Secretary of Energy shall coordinate this Federal authorization and review process with any Indian tribes, multi-State entities, and State agencies that are responsible for conducting any separate permitting and environmental reviews of the facility, to ensure timely and efficient review and permit decisions.
(b)Authority to set deadlinesAs lead agency, the Department of Energy, in consultation with other Federal and, as appropriate, with Indian tribes, multi-State entities, and State agencies that are willing to coordinate their own separate permitting and environmental reviews with the Federal authorization and environmental reviews, shall establish prompt and binding intermediate milestones and ultimate deadlines for the review of and Federal authorization decisions relating to the proposed facility. Notwithstanding any other provision of law, the Secretary of Energy shall ensure that once an application has been submitted with such data as the Secretary deems necessary, all permit decisions and related environmental reviews under all applicable Federal laws shall be completed within 1 year. The Secretary of Energy also shall provide a speedy pre-application mechanism for prospective applicants to confer with the agencies involved to have each such agency determine and communicate to the prospective applicant within 60 days of when the prospective applicant submits a request for such information concerning—
(1)the likelihood of approval for a potential facility; and
(2)key issues of concern to the agencies and public.
(c)Consolidated environmental review and record of decisionThe Secretary of Energy shall prepare a single environmental review document, which shall be used as the basis for all decisions on the proposed project under Federal law. The document may be an environmental assessment or environmental impact statement under the National Environmental Policy Act if warranted, or such other form of analysis as may be warranted. DOE and other agencies shall streamline the review and permitting of transmission and distribution facilities within corridors designated under section 503 of the Federal Land Policy and Management Act (43 U.S.C. section 1763) by fully taking into account prior analyses and decisions as to the corridors.
(d)AppealsIn the event that any agency has denied a Federal authorization required for a transmission or distribution facility, or has failed to act by the deadline established by the Secretary pursuant to this section for deciding whether to issue the authorization, the applicant or any State in which the facility would be located may file an appeal with the Secretary of Energy, which shall review the denial or take action on the pending application. Based on the overall record and in consultation with the affected agency, the Secretary may then either issue the necessary authorization with or without appropriate conditions, or may deny the application. The Secretary shall issue its decision within 90 days of the filing of the appeal.
(e)Conforming regulations and Memoranda of AgreementNot later than 18 months after the date of enactment of this section, the Secretary of Energy shall issue any regulations necessary to implement the foregoing provisions. Not later than 1 year after the date of enactment of this section, the Secretary and the heads of all relevant Federal departments and non-departmental agencies shall, and interested Indian tribes, multi-State entities, and State agencies may, enter into Memoranda of Agreement to ensure the timely and coordinated review and permitting of electricity transmission and distribution facilities. The head of each Federal department or non-departmental agency with approval authority shall designate a senior responsible official and dedicate sufficient other staff and resources to ensure that the DOE regulations and any Memoranda are fully implemented.
(f)MiscellaneousEach Federal authorization for an electricity transmission or distribution facility shall be issued for a duration, as determined by the Secretary of Energy, commensurate with the anticipated use of the facility and with appropriate authority to manage the right-of-way for reliability and environmental protection. Further, when such authorizations expire, they shall be reviewed for renewal taking fully into account reliance on such electricity infrastructure, recognizing its importance for public health, safety and economic welfare and as a legitimate use of Federal lands.
(g)Maintaining and enhancing the transmission infrastructureIn exercising the responsibilities under this section, the Secretary of Energy shall consult regularly with the Federal Energy Regulatory Commission (FERC) and FERC-approved Regional Transmission Organizations and Independent System Operators on changes to the national grid that will improve reliability, relieve congestion, and enhance the capability of the grid to deliver electricity. 
 
